Title: Remarks on the Repeal of the Judiciary Act, First Version, [11 February 1802]
From: Hamilton, Alexander
To: 


[New York, February 11, 1802]
After some pause, Gen. Hamilton rose. He began with stating his own decided opinion, that the contemplated repeal of the late act, taken in connexion with the known and avowed object of that repeal, was an unequivocal violation of the constitution in a most vital part. However, he did expect that on that point, the gentlemen present would be unanimous. Neither had he any hope that any representations whatever, would arrest the contemplated blow. In this opinion, and because he thought the Bar ought to hold themselves too high to idly commit their own dignity by an opposition which they must know would be fruitless, he was opposed to the idea of memorializing Congress at all. He observed also, that the reception which the petition of the Pennsylvania Bar had met with, and the manner in which the bill had been immediately afterwards hastened in its progress, gave no encouragement to the hope that ours would be better received. He then said that from respect to our brethren of Philadelphia, and since we were called upon to express an opinion, he inclined to the idea of a letter to those gentlemen, rather than a memorial. In this view he submitted the draft of a letter to the meeting, in which it had been endeavoured so to express, as that gentlemen of every political opinion might join in.…
Mr. Harison and Gen. Hamilton followed, and in a very able, dispassionate and conclusive manner, demonstrated the inefficacy of the former Judiciary system—the importance of an independent Federal Judiciary—and the trivial amount of its expence, compared with the benefits resulting from it, to every individual in the community.…
Gen. Hamilton again rose. He felt little zeal upon this subject, because he believed that no possible exertions could arrest the blow aimed at the constitution. Respecting what was observed of secret popular societies, he said, the baneful effects of them were not confined to modern times, but had been felt in some of the ancient republics, as was noticed by Montesquieu. He repeated, that they were the most dangerous engines ever employed against free governments. He mentioned the example of a great kingdon subverted by their influence, and which had found no relief but in the horrid calm of despotism. An occasional and public meeting of individuals to petition the legislature, have no resemblance to a secret, organized and extensive combination of political societies. He declared in the most emphatic manner, that if the bill for the repeal passed, and the independence of the Judiciary was destroyed, the constitution was but a shadow, and we should, e’er long, be divided into separate confederacies, turning our arms against each. He solemnly called heaven to witness his devout desire that the system of government adopted among us might prosper; but his hope in their prosperity was much weakened, when he perceived them becoming the spoil of popular intrigue, and one after another “crumbling beneath him.” Between a government of laws, administered by an independent Judiciary, or a despotism supported by an army, there was no medium. If we relinquish one, we must submit to the other. He pathetically deplored the event to which we hasten, but intimated no hope that any human exertions could avert it.…
